                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 EVA NEUFELD and DIANE INSERRA,                 )                CASE NO. 8:18CV488
                                                )
                        Plaintiffs,             )
                                                )
          vs.                                   )               PROTECTIVE ORDER
                                                )
 SAFECO INSURANCE COMPANY OF                    )
 AMERICA, A Liberty Mutual Company,             )
                                                )
                        Defendant.              )

      Upon consideration of the parties’ joint request for entry of a Protective Order, (Filing No.

19), the Court enters the following Protective Order governing the disclosure of confidential

Discovery Material by a Producing Party to a Receiving Party in this Action.

          1)    Definitions. As used in this Order:

                a.     Action refers to the above-captioned litigation.

                b.     Discovery Material includes all information exchanged between the

                       parties, whether gathered through informal requests or communications

                       between the parties or their counsel, or gathered through formal discovery

                       conducted pursuant to Rules 30 through 36, and Rule 45. Discovery

                       Material includes information within documents, depositions, deposition

                       exhibits, and other written, recorded, computerized, electronic or graphic

                       matter, copies, and excerpts or summaries of documents disclosed as

                       required under Rule 26(a).

                c.     A Producing Party is a party to this litigation, or a non-party either acting

                       on a party’s behalf or responding to discovery pursuant to a Rule 45

                       subpoena, that produces Discovery Material in this Action.

                                                                                                EXHIBIT

#680679                                             1                                      .þ
                                                                                           þô      A
               d.     A Receiving Party is a party to this litigation that receives Discovery

                      Material from a Producing Party in this Action.

          2)   Confidential Discovery Material. This Protective Order applies to all

confidential Discovery Material produced or obtained in this case. For the purposes of this

Protective Order, confidential Discovery Material shall include:

               a.     Commercial information relating to any party’s business including, but not

                      limited to, tax data, financial information, financial or business plans or

                      projections, proposed strategic transactions or other business

                      combinations, internal audit practices, procedures, and outcomes, trade

                      secrets or other commercially sensitive business or technical information,

                      proprietary business and marketing plans and strategies, studies or

                      analyses by internal or outside experts, competitive analyses, customer or

                      prospective customer lists and information, profit/loss information,

                      product or service pricing or billing agreements or guidelines, and/or

                      confidential project-related information;

               b.     Personnel data of the parties or their employees, including but not limited

                      to employment application information; the identity of and information

                      received from employment references; wage and income information;

                      benefits information; employee evaluations; medical evaluation and

                      treatment information and records; counseling or mental health records;

                      educational records; and employment counseling, discipline, or

                      performance improvement documentation;

               c.     Information concerning settlement discussions and mediation, including


#680679                                         2
                      demands or offers, arising from a dispute between a party and a non-party;

               d.     Medical or mental health information;

               e.     Records restricted or prohibited from disclosure by statute; and

               f.     Any information copied or extracted from the previously described

                      materials, including all excerpts, summaries, or compilations of this

                      information or testimony, and documentation of questioning, statements,

                      conversations, or presentations that might reveal the information contained

                      within the underlying confidential Discovery Material.

          3)   Manner of Confidential Designation. A Producing Party shall affix a

“CONFIDENTIAL” designation to any confidential Discovery Material produced in this

Action.

               a.     As to documentary information (defined to include paper or electronic

                      documents, but not transcripts of depositions or other pretrial or trial

                      proceedings), the Producing Party must affix the legend

                      “CONFIDENTIAL” to each page that contains protected material.

               b.     If only a portion or portions of the information on a document page

                      qualifies for protection, the Producing Party must clearly identify the

                      protected portion(s) (e.g., by using highlighting, underlining, or

                      appropriate markings in the margins).

               c.     If it is not feasible to label confidential Discovery Material as

                      “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or

                      otherwise at the time of production that the material being produced is

                      CONFIDENTIAL.


#680679                                          3
          4)   Timing of Confidential Designation.

               a.     Except as otherwise stipulated or ordered, or where discovery is made

                      available for inspection before it is formally disclosed, Discovery Material

                      that qualifies for protection under this Order must be clearly so designated

                      before the material is disclosed or produced.

               b.     If the Producing Party responds to discovery by making Discovery

                      Material available for inspection, the Producing Party need not affix

                      confidential designations until after the Receiving Party has selected the

                      material it wants to receive. During the inspection and before the

                      designation, all material made available for inspection is deemed

                      “CONFIDENTIAL.” After the Receiving Party has identified the

                      Discovery Material it wants produced, the Producing Party must determine

                      which materials, or portions thereof, qualify for protection under this

                      Order, and designate the materials as “CONFIDENTIAL” as required

                      under this order.

          5)   Qualified Recipients. For the purposes of this Protective Order, the persons

authorized to receive Discovery Material designated as “CONFIDENTIAL” (hereinafter

“Qualified Recipients”) are:

               a.     The Parties, including any members, council members, officers, board

                      members, directors, employees, or other legal representatives of the

                      parties;

               b.     Legal counsel representing the parties, and members of the paralegal,

                      secretarial, or clerical staff who are employed by, retained by, or assisting


#680679                                         4
               such counsel; including vendors who are retained to copy documents or

               electronic files, provide technical, litigation support, or mock trial

               services, or provide messenger or other administrative support services;

          c.   Any non-expert witness during any deposition or other proceeding in this

               Action, and counsel for that witness;

          d.   Potential witnesses and their counsel, but only to the extent reasonably

               related to the anticipated subject matter of the potential witness’s

               deposition, trial, or hearing testimony for this Action, so long as such

               persons agree to maintain the confidential Discovery Material in

               confidence per the terms of this Order, and provided that such persons

               may only be shown copies of confidential Discovery Material and may not

               retain any such material;

          e.   Consulting or testifying expert witnesses who will be providing

               professional opinions or assistance for this Action based upon a review of

               the CONFIDENTIAL information, and the staff and assistants employed

               by the consulting or testifying experts;

          f.   Any mediator or arbitrator retained by the parties to assist with resolving

               and/or settling the claims of this Action and members of the arbitrator’s or

               mediator’s staff and assistants;

          g.   The parties’ insurers for this Action, and their staff and assistants,

               members, officers, board members, directors or other legal

               representatives;

          h.   Court reporters for depositions taken in this Action, including persons


#680679                                    5
                       operating video recording equipment and persons preparing transcripts of

                       testimony;

                i.     The court and its staff, any court reporter or typist recording or

                       transcribing hearings and testimony, and jurors; and

                j.     Any auditor or regulator of a party entitled to review the confidential

                       Discovery Material due to contractual rights or obligations, or federal or

                       state laws, or court orders, but solely for such contractual or legal

                       purposes.

          6)    Dissemination by the Receiving Party. Counsel for the Receiving Party shall:

                a.     Require Qualified Recipients who are non-expert witnesses or expert

                       witnesses and consultants and who receive information designated as

                       “CONFIDENTIAL” to review and agree to the terms of this Protective

                       Order and execute a copy of the Agreement attached hereto as Appendix

                       A before receiving confidential Discovery Material.

                b.     Instruct witnesses, consultants, and outside counsel who assist with case

                       preparation or represent a witness that disclosure of the information

                       designated as “CONFIDENTIAL” is prohibited as set forth herein.

                c.     Maintain a list of any confidential Discovery Material disclosed and to

                       whom, along with the executed copies of the Appendix A Agreement.

          The prohibition on disclosing information designated as “CONFIDENTIAL” exists and

is enforceable by the court even if the person receiving the information fails or refuses to sign

the Appendix A Agreement.




#680679                                           6
          7)    Duty as to Designations. Each Producing Party that designates information or

items as CONFIDENTIAL must exercise reasonable care to limit any such designation to

specific material that qualifies under the appropriate standards, and designate only those parts

of material, documents, items, or oral or written communications that qualify, so that other

portions of the material, documents, items, or communications for which protection is not

warranted are not swept unjustifiably within the ambit of this Order. Broadly described,

indiscriminate, or routinized designations are prohibited.

          8)    Limitations on Use. Confidential Discovery Material shall be used by the

Receiving Party only to prepare for and conduct proceedings herein and not for any business or

other purpose whatsoever.

          9)    Maintaining Confidentiality. Discovery Material designated as

“CONFIDENTIAL” shall be held in confidence by each Qualified Recipient to whom it is

disclosed, shall be used only for purposes of this action, and shall not be disclosed to any

person who is not a Qualified Recipient. Each party, each Qualified Recipient, and all counsel

representing any party, shall use their best efforts to maintain all information designated as

“CONFIDENTIAL” in such a manner as to prevent access, even at a hearing or trial, by

individuals who are not Qualified Recipients. Nothing herein prevents disclosure beyond the

terms of this Protective Order if the party claiming confidentiality consents in writing to such

disclosure.

          10)   Copies. Discovery Material designated as “CONFIDENTIAL” shall not be

copied or otherwise reproduced by the Receiving Party, except for transmission to Qualified

Recipients, without the written permission of the Producing Party or, in the alternative, by order

of the court. However, nothing herein shall restrict a Qualified Recipient from loading


#680679                                          7
confidential documents into document review platforms or programs for the purposes of case or

trial preparation or making working copies, abstracts, digests, and analyses of information

designated as “CONFIDENTIAL” under the terms of this Protective Order.

          11)   Docket Filings. All documents of any nature including, but not limited to, briefs,

motions, memoranda, transcripts, discovery responses, evidence, and the like that are filed with

the court for any purpose and that contain Discovery Material designated as

“CONFIDENTIAL” shall be provisionally filed under restricted access with the filing party’s

motion for leave to file restricted access documents. A party seeking to file Discovery Material

under restricted access must comply with the court’s rules and electronic docketing procedures

for filing such motions.

          12)   Depositions. The following procedures shall be followed at all depositions to

protect the integrity of all Discovery Material designated as “CONFIDENTIAL”:

                a.     Only Qualified Recipients may be present at a deposition in which such

                       information is disclosed or discussed.

                b.     All deposition testimony which discloses or discusses information

                       designated as “CONFIDENTIAL” is likewise deemed designated as

                       “CONFIDENTIAL”.

                c.     Information designated as “CONFIDENTIAL” may be used at a nonparty

                       deposition only if necessary to the testimony of the witness.

          13)   Challenges to Confidentiality Designations. A Receiving Party that questions

the Producing Party’s confidentiality designation will, as an initial step, contact the Producing

Party and confer in good faith to resolve the dispute. If the parties are unable to resolve the

dispute without court intervention, they shall schedule a conference call with the magistrate


#680679                                           8
judge assigned to the case before engaging in written motion practice. If a written motion and

briefing are necessary and the information in dispute must be reviewed by the court to resolve

that motion, the confidential information shall be filed under restricted access pursuant to the

court’s electronic docketing procedures. The party that produced the information designated as

“CONFIDENTIAL” bears the burden of proving it was properly designated. The party

challenging a “CONFIDENTIAL” designation must obtain a court order before disseminating

the information to anyone other than Qualified Recipients.

          14)   Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,

Discovery Material designated as “CONFIDENTIAL” may be offered and received into

evidence at trial or at any hearing or oral argument. A party agreeing to the entry of this order

does not thereby waive the right to object to the admissibility of the material in any proceeding,

including trial. Any party may move the court for an order that Discovery Material designated

as “CONFIDENTIAL” be reviewed in camera or under other conditions to prevent unnecessary

disclosure.

          15)   Return or Destruction of Documents. Upon final termination of this Action,

including all appeals, each party shall make reasonable efforts to destroy all Discovery Material

designated as “CONFIDENTIAL.” The destroying party shall notify the producing party when

destruction under this provision is complete. If a party is unable to destroy all Discovery

Material designated as “CONFIDENTIAL,” that material shall be returned to the Producing

Party or the Producing Party’s counsel. This Protective Order shall survive the final termination

of this action, and it shall be binding on the parties and their legal counsel in the future.

          16)   Modification. This Protective Order is entered without prejudice to the right of

any party to ask the court to order additional protective provisions, or to modify, relax or


#680679                                            9
rescind any restrictions imposed by this Protective Order when convenience or necessity

requires. Disclosure other than as provided for herein shall require the prior written consent of

the Producing Party, or a supplemental Protective Order of the court.

          17)   Additional Parties to Litigation. In the event additional parties are joined in

this action, they shall not have access to Discovery Material as “CONFIDENTIAL” until the

newly joined party, by its counsel, has executed and, at the request of any party, filed with the

court, its agreement to be fully bound by this Protective Order.

          18)   Sanctions.

                a.     Any party subject to the obligations of this order who is determined by

                       the court to have violated its terms may be subject to sanctions imposed

                       by the court under Rule 37 of the Federal Rules of Civil Procedure and

                       the court’s inherent power.

                b.     Confidentiality designations that are shown to be clearly unjustified or

                       that have been made for an improper purpose (e.g., to unnecessarily

                       prolong or encumber the case development process or to impose

                       unnecessary expenses and burdens on other parties) expose the

                       designating party to sanctions. Upon discovering that information was

                       erroneously designated as CONFIDENTIAL, the Producing Party shall

                       promptly notify all other Parties of the improper designation

          19)   Inadvertent Disclosure of Protected Discovery Material.

                a.     A Producing Party that inadvertently fails to properly designate

                       Discovery Material as “CONFIDENTIAL” shall have 14 days from

                       discovering the oversight to correct that failure. Such failure shall be


#680679                                          10
                      corrected by providing written notice of the error to every Receiving

                      Party.

                b.    Any Receiving Party notified that confidential Discovery Material was

                      received without the appropriate confidentiality designation as authorized

                      under this order shall make reasonable efforts to retrieve any such

                      documents distributed to persons who are not Qualified Recipients under

                      this order, and as to Qualified Recipients, shall exchange the

                      undesignated or improperly designated documents with documents that

                      include the correct “CONFIDENTIAL” designation.

          20)   Disclosure of Privileged or Work Product Discovery Material.

                a.    The production of attorney-client privileged, or work-product protected

                      electronically stored information (“ESI”) or paper documents, whether

                      disclosed inadvertently or otherwise, is not a waiver of the privilege or

                      protection from discovery in this case or in any other federal or state

                      proceeding. This Protective Order shall be interpreted to provide the

                      maximum protection allowed by Federal Rule of Evidence 502(d).

                      Nothing contained herein is intended to or shall serve to limit a party’s

                      right to conduct a review of documents, ESI or information (including

                      metadata) for relevance, responsiveness and/or segregation of privileged

                      and/or protected information before production.

                b.    Any party who discloses documents that are privileged or otherwise

                      immune from discovery shall promptly upon discovery of such disclosure,

                      advise the Receiving Party and request that the documents be returned.


#680679                                        11
                       The Receiving Party shall return such produced documents or certify their

                       destruction, including all copies, within 14 days of receiving such a

                       written request. The party returning such produced documents may

                       thereafter seek re-production of any such documents pursuant to

                       applicable law.

                       7th day of January, 2019.
          DATED this ______

                                                     BY THE COURT:


                                                     Honorable Cheryl R. Zwart
                                                     United States Magistrate Judge




#680679                                         12
                             FOR THE DISTRICT OF NEBRASKA

 EVA NEUFELD and DIANE INSERRA,                )                   CASE NO. 8:18CV488
                                               )
                        Plaintiffs,            )
                                               )
          vs.                                  )                      EXHIBIT “A”
                                               )
 SAFECO INSURANCE COMPANY OF                   )
 AMERICA, A Liberty Mutual Company,            )
                                               )
                        Defendant.             )


          I hereby acknowledge that I am about to receive Confidential Information supplied in

connection with the above-captioned case. I understand that such information is being provided to

me pursuant to the terms and restrictions of the Protective Order entered in this case. I have been

given a copy of the Protective Order, have read the Protective Order, and agree to be bound by its

terms. I understand that Confidential Information as defined in the Protective Order, or any notes

or other records that may be made regarding any such materials, shall not be disclosed to any

persons except as permitted by the Protective Order.

          DATED this ______ day of January, 2019.




 Printed Name                                          Signature




#680679                                         13
